                          Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 1 of 34 PageID #: 136

                        TEXAS COMMISSION ON LAW ENFORCEMENT

                                         PERSONAL STATUS REPORT
                                                     Report Date 2018-01-27



                                                        Jack Neal

Award History
Award                                                                         Awarded                       Type


Peace Officer License                                                         July 19, 1985                 License


Basic Peace Officer                                                           September 01, 1985            Certificate


Basic Instructor Proficiency                                                  March 01, 1994                Certificate


Advanced Peace Officer                                                        July 01, 1994                 Certificate


Intermediate Peace Officer                                                    July 01, 1994                 Certificate


Standardized Field Sobriety Testing Practitioner                              July 01, 1998                 Certificate


Drug Recognition Expert                                                       April 28, 1999                Certificate
                          Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 2 of 34 PageID #: 137

Master Peace Officer                                                         October 30, 2003                        Certificate




Service History
Appointment          Department                  Award                   Start Date              End Date               Service Time


Peace Officer        RICHARDSON POLICE DEPT.     Peace Officer License   July 19, 1985           December 29, 1995      32.5 years


Peace Officer        PLANO POLICE DEPT.          Peace Officer License   January 08, 1996                               32.5 years


Licenses
License                                                         Service time


Peace Officer                                                   32 years, 6 months


Total officer time                                              32 years, 6 months




Formal Education (TCOLE Approved)


Degree                                                                                   Hours
                       Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 3 of 34 PageID #: 138


 College Credits                                                                     57


Total formal education hours 57

Total training hours 1140




Continuing Education and Training History

Current training unit hours (09/01/2017 - 08/31/2019)
 Course number        Course                                    Date                      Hours     Institution


 8158                 Body Worn Camera                          November 15, 2017         2         Plano Police Academy


 3185                 85th Legislative Session Legal Update*    October 18, 2017          4         Plano Police Academy


 3340                 Crowd Control                             October 18, 2017          4         Plano Police Academy


 9909                 Officer Involved Shooting                 September 29, 2017        4         Collin County Sheriff's Office


Current continuing education hours 14


Past continuing education hours
 Course            Course                                      Date                 Hours     Institution
                Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 4 of 34 PageID #: 139
number


9909     Officer Involved Shooting                      September 29,    4        Collin County Sheriff's Office
                                                        2017


66300    FEMA Int. ICS Exp. Incident (Class Rm) (FEMA   May 25, 2017     18       TEEX Central Texas Police Academy
         IS-30


3791     Police Command Staff Training                  April 28, 2017   216      Institute for Law Enforcement
                                                                                  Administration


3939     Cultural Diversity*                            April 28, 2017   24       Institute for Law Enforcement
                                                                                  Administration


4040     Mental Impairment (General)                    December 08,     2        Plano Police Academy
                                                        2016


4052     Hearing Disabilities                           December 08,     1        Plano Police Academy
                                                        2016


2072     Traffic Law                                    December 07,     1        Plano Police Academy
                                                        2016


2046     Driving                                        December 07,     2        Plano Police Academy
                                                        2016


2040     Defensive Tactics                              December 06,     1        Plano Police Academy
                                                        2016
                Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 5 of 34 PageID #: 140
3283    Gangs                                         December 06,       1        Plano Police Academy
                                                      2016


2095    Use of Force (Non-Intermediate Core Course)   December 05,       1        Plano Police Academy
                                                      2016


3901    Family Violence                               December 05,       3        Plano Police Academy
                                                      2016


2045    Patrol Procedures                             December 05,       2        Plano Police Academy
                                                      2016


3305    Active Shooter Response                       November 29,       4        Plano Police Academy
                                                      2016


62040   Defensive Tactics - Canine Encounters         November 09,       4        Plano Police Academy
        (Proprietary*                                 2016


4068    Child Safety Check Alert List                 November 07,       1        Plano Police Academy
        (Intermediate/Advanc*                         2016


3340    Crowd Control                                 December 18,       2        Plano Police Academy
                                                      2015


3847    Excited Delirium Syndrome                     December 18,       2        Plano Police Academy
                                                      2015


3904    Cultural Awareness                            December 18,       1        Plano Police Academy
              Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 6 of 34 PageID #: 141
                                                    2015


2040   Defensive Tactics                            December 18,       1        Plano Police Academy
                                                    2015


2045   Patrol Procedures                            December 18,       2        Plano Police Academy
                                                    2015


2046   Driving                                      December 18,       8        Plano Police Academy
                                                    2015


2055   Firearms                                     December 18,       4        Plano Police Academy
                                                    2015


2096   Arrest, Search & Seizure (Non-Intermediate   December 18,       3        Plano Police Academy
       Core Co                                      2015


3184   84th Legislative Session Legal Update*       December 18,       4        Plano Police Academy
                                                    2015


3256   Racial Profiling*                            December 18,       1        Plano Police Academy
                                                    2015


2178   S.F.S.T. Practitioner Update                 April 07, 2015     8        Plano Police Academy


3012   Management Theory                            December 09,       24       Plano Police Academy
                                                    2014
              Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 7 of 34 PageID #: 142
2057   Courtroom Demeanor/Testimony                  December 04,      1        Plano Police Academy
                                                     2014

2019   Fraud and Bunco Inv.                          December 04,      1        Plano Police Academy
                                                     2014


2024   Narcotics/Dangerous Drug Inv.                 December 04,      2        Plano Police Academy
                                                     2014


2027   Sex Crimes/Sexual Harrassment                 December 04,      1        Plano Police Academy
                                                     2014


2040   Defensive Tactics                             December 04,      2        Plano Police Academy
                                                     2014


2045   Patrol Procedures                             December 04,      1        Plano Police Academy
                                                     2014


4000   Bombs and Explosive Devices                   December 04,      1        Plano Police Academy
                                                     2014


2046   Driving                                       December 04,      2        Plano Police Academy
                                                     2014


2075   Traffic Direction                             December 04,      1        Plano Police Academy
                                                     2014


2095   Use of Force (Non-Intermediate Core Course)   December 04,      2        Plano Police Academy
                                                     2014
              Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 8 of 34 PageID #: 143

3856   First Aid / EMT / ECA (not course 3830)          December 04,        1    Plano Police Academy
                                                        2014


4021   Video Techniques                                 December 04,        1    Plano Police Academy
                                                        2014


4040   Mental Impairment (General)                      December 04,        1    Plano Police Academy
                                                        2014


3334   Firearms Electronic Simulator                    December 04,        1    Plano Police Academy
                                                        2014


3344   Less Lethal Electronic Control Device Training   December 04,        2    Plano Police Academy
                                                        2014


3717   Social Media-Networking                          December 04,        2    Plano Police Academy
                                                        2014


3030   Answering EEO Complaints                         April 17, 2014      4    Plano Police Academy


3322   Patrol Rifle                                     February 28, 2014   40   Plano Police Academy


3930   Ethics - General In-Service Training             December 12,        1    Plano Police Academy
                                                        2013


2045   Patrol Procedures                                December 12,        3    Plano Police Academy
                                                        2013
              Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 9 of 34 PageID #: 144
3856   First Aid / EMT / ECA (not course 3830)      December 12,       3        Plano Police Academy
                                                    2013


2017   Crime Scene Investigation                    December 11,       1        Plano Police Academy
                                                    2013


2086   Jail Extraction                              December 11,       3        Plano Police Academy
                                                    2013


2045   Patrol Procedures                            December 11,       1        Plano Police Academy
                                                    2013


2053   Baton (All)                                  December 11,       1        Plano Police Academy
                                                    2013


3183   83rd Legislative Session Legal Update*       December 11,       3        Plano Police Academy
                                                    2013


2046   Driving                                      December 10,       8        Plano Police Academy
                                                    2013


2055   Firearms                                     December 09,       2        Plano Police Academy
                                                    2013


4001   Mental Health Officer Training Course*       November 01,       40       Plano Police Academy
                                                    2013


2178   S.F.S.T. Practitioner Update                 August 27, 2013    8        Plano Police Academy
             Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 10 of 34 PageID #: 145

3896   Technical/Specialized Seminar               May 15, 2013       4        PLANO POLICE DEPT. (Training Rosters)


3400   Traffic                                     May 03, 2013       16       North Central Texas Reg. Academy


3830   General First Aid Training                  December 13,       1        Plano Police Academy
                                                   2012


3400   Traffic                                     December 13,       1        Plano Police Academy
                                                   2012


2046   Driving                                     December 12,       2        Plano Police Academy
                                                   2012


3104   Tire Deflation Device Training              December 12,       2        Plano Police Academy
                                                   2012


2070   Accident Investigations                     December 12,       1        Plano Police Academy
                                                   2012


3150   Law Update                                  December 12,       1        Plano Police Academy
                                                   2012


4040   Mental Impairment (General)                 December 12,       1        Plano Police Academy
                                                   2012


2040   Defensive Tactics                           December 11,       2        Plano Police Academy
                                                   2012
             Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 11 of 34 PageID #: 146
3305   Active Shooter Response                      December 11,       4       Plano Police Academy
                                                    2012

2045   Patrol Procedures                            December 11,       2       Plano Police Academy
                                                    2012


2055   Firearms                                     December 10,       2       Plano Police Academy
                                                    2012


3300   Patrol/Tactical                              March 29, 2012     1       Plano Police Academy


3026   Utilization of the Media                     October 28, 2011   1       Plano Police Academy


3751   Effective Leadership / Leadership Training   October 28, 2011   1       Plano Police Academy


2045   Patrol Procedures                            October 28, 2011   3       Plano Police Academy


2045   Patrol Procedures                            October 28, 2011   2       Plano Police Academy


2055   Firearms                                     October 27, 2011   2       Plano Police Academy


2055   Firearms                                     October 27, 2011   2       Plano Police Academy


2055   Firearms                                     September 28,      2       Plano Police Academy
                                                    2011


2045   Patrol Procedures                            September 28,      4       Plano Police Academy
                                                    2011
             Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 12 of 34 PageID #: 147
2040   Defensive Tactics                           September 28,      2        Plano Police Academy
                                                   2011



3910   Sexual Harassment Recognition               September 27,      1        Plano Police Academy
                                                   2011


3182   82nd Legislative Session Legal Update*      September 27,      2        Plano Police Academy
                                                   2011


3340   Crowd Control                               September 27,      4        Plano Police Academy
                                                   2011


2046   Driving                                     September 26,      8        Plano Police Academy
                                                   2011


2045   Patrol Procedures                           August 04, 2011    2        Plano Police Academy


3800   Technical/Specialized                       May 19, 2011       8        Texas Department of Public Safety LEA


2045   Patrol Procedures                           October 21, 2010   8        Plano Police Academy


2046   Driving                                     October 20, 2010   2        Plano Police Academy


3200   Investigations                              October 20, 2010   2        Plano Police Academy


3300   Patrol/Tactical                             October 20, 2010   1        Plano Police Academy
             Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 13 of 34 PageID #: 148
3300   Patrol/Tactical                              October 20, 2010   1       Plano Police Academy

3902   Crime Prevention In-Service                  October 20, 2010   1       Plano Police Academy


3856   First Aid / EMT / ECA (not course 3830)      October 19, 2010   1       Plano Police Academy


3856   First Aid / EMT / ECA (not course 3830)      October 19, 2010   1       Plano Police Academy


2040   Defensive Tactics                            October 19, 2010   1       Plano Police Academy


2045   Patrol Procedures                            October 19, 2010   2       Plano Police Academy


2055   Firearms                                     October 18, 2010   4       Plano Police Academy


3181   81st Legislative Session Legal Update*       October 18, 2010   2       Plano Police Academy


3751   Effective Leadership / Leadership Training   August 27, 2010    120     Plano Police Academy


3030   Answering EEO Complaints                     June 03, 2010      4       Plano Police Academy


2178   S.F.S.T. Practitioner Update                 December 16,       8       PLANO POLICE DEPT. (Training Rosters)
                                                    2009


2045   Patrol Procedures                            December 03,       1       Plano Police Academy
                                                    2009


3300   Patrol/Tactical                              December 03,       1       Plano Police Academy
                                                    2009
             Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 14 of 34 PageID #: 149
3930   Ethics - General In-Service Training        December 03,       1        Plano Police Academy
                                                   2009

2040   Defensive Tactics                           December 03,       1        Plano Police Academy
                                                   2009


3900   Community                                   December 03,       3        Plano Police Academy
                                                   2009


2046   Driving                                     December 02,       8        Plano Police Academy
                                                   2009


3700   Management/Supervision                      November 12,       2        Bill Blackwood LEMI of Texas
                                                   2009


3150   Law Update                                  September 22,      1        Plano Police Academy
                                                   2009


2093   Juvenile Procedures                         September 22,      1        Plano Police Academy
                                                   2009


3300   Patrol/Tactical                             September 22,      2        Plano Police Academy
                                                   2009


2046   Driving                                     September 11,      8        Plano Police Academy
                                                   2009


3340   Crowd Control                               June 03, 2009      8        Plano Police Academy
             Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 15 of 34 PageID #: 150
3200   Investigations                              February 10,       16       Plano Police Academy
                                                   2009


3404   Traffic Stops                               September 26,      2        Plano Police Academy
                                                   2008


2051   Terrorism/Dign Prot/Spe Threat              September 26,      6        Plano Police Academy
                                                   2008


2055   Firearms                                    September 25,      5        Plano Police Academy
                                                   2008


3200   Investigations                              September 24,      1        Plano Police Academy
                                                   2008


2040   Defensive Tactics                           September 24,      2        Plano Police Academy
                                                   2008


2057   Courtroom Demeanor/Testimony                September 24,      1        Plano Police Academy
                                                   2008


3856   First Aid / EMT / ECA (not course 3830)     September 24,      2        Plano Police Academy
                                                   2008


2012   Arson Inv.                                  September 24,      1        Plano Police Academy
                                                   2008


3200   Investigations                              August 20, 2008    16       Wichita Falls Police Academy
              Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 16 of 34 PageID #: 151

3939   Cultural Diversity*                          July 15, 2008      8        Plano Police Academy


3751   Effective Leadership / Leadership Training   May 30, 2008       8        Plano Police Academy


3753   Motivation Techniques                        February 27,       8        Plano Police Academy
                                                    2008


3100   LAW                                          December 13,       3        Plano Police Academy
                                                    2007


3500   Jail                                         September 12,      1        Plano Police Academy
                                                    2007


3930   Ethics - General In-Service Training         September 12,      1        Plano Police Academy
                                                    2007


3700   Management/Supervision                       September 12,      2        Plano Police Academy
                                                    2007


2040   Defensive Tactics                            September 12,      2        Plano Police Academy
                                                    2007


3400   Traffic                                      September 12,      1        Plano Police Academy
                                                    2007


2046   Driving                                      September 11,      8        Plano Police Academy
                                                    2007
             Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 17 of 34 PageID #: 152
2095   Use of Force (Non-Intermediate Core Course)   September 10,      1      Plano Police Academy
                                                     2007


3232   Special Investigative Topics*                 September 10,      5      Plano Police Academy
                                                     2007


3841   Crisis Intervention Training*                 August 29, 2007    16     RICHARDSON POLICE DEPT. (Training
                                                                               Rosters)


3700   Management/Supervision                        July 26, 2007      8      Plano Police Academy


3300   Patrol/Tactical                               March 15, 2007     4      RICHARDSON POLICE DEPT. (Training
                                                                               Rosters)


3300   Patrol/Tactical                               December 05,       4      Plano Police Academy
                                                     2006


3806   Hazardous Materials (Haz-Mat)/ Haz Mat        October 24, 2006   4      Plano Police Academy
       Investigati


3910   Sexual Harassment Recognition                 October 23,        1      Plano Police Academy
                                                     2006


3100   LAW                                           October 23,        1      Plano Police Academy
                                                     2006


3300   Patrol/Tactical                               October 23,        1      Plano Police Academy
                                                     2006
             Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 18 of 34 PageID #: 153

3200   Investigations                              October 23,        1        Plano Police Academy
                                                   2006


3300   Patrol/Tactical                             October 23,        1        Plano Police Academy
                                                   2006


3700   Management/Supervision                      August 07, 2006    4        Plano Police Academy


3700   Management/Supervision                      April 27, 2006     8        Plano Police Academy


3300   Patrol/Tactical                             September 15,      8        Plano Police Academy
                                                   2005


3100   LAW                                         September 14,      1        Plano Police Academy
                                                   2005


3800   Technical/Specialized                       September 14,      1        Plano Police Academy
                                                   2005


3300   Patrol/Tactical                             September 14,      2        Plano Police Academy
                                                   2005


3300   Patrol/Tactical                             September 14,      1        Plano Police Academy
                                                   2005


3900   Community                                   September 14,      2        Plano Police Academy
                                                   2005
             Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 19 of 34 PageID #: 154
3100   LAW                                         September 13,      1        Plano Police Academy
                                                   2005


3800   Technical/Specialized                       September 13,      1        Plano Police Academy
                                                   2005



3100   LAW                                         September 13,      1        Plano Police Academy
                                                   2005


3300   Patrol/Tactical                             September 13,      1        Plano Police Academy
                                                   2005


3700   Management/Supervision                      September 13,      1        Plano Police Academy
                                                   2005


3700   Management/Supervision                      September 13,      3        Plano Police Academy
                                                   2005


3700   Management/Supervision                      September 13,      1        Plano Police Academy
                                                   2005


3700   Management/Supervision                      February 25,       1        Plano Police Academy
                                                   2005


3400   Traffic                                     December 16,       2        Plano Police Academy
                                                   2004


3200   Investigations                              December 16,       1        Plano Police Academy
              Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 20 of 34 PageID #: 155
                                                    2004


3800   Technical/Specialized                        December 16,       3        Plano Police Academy
                                                    2004


3500   Jail                                         December 16,       1        Plano Police Academy
                                                    2004


3300   Patrol/Tactical                              December 15,       2        Plano Police Academy
                                                    2004


3277   Identity Theft*                              December 15,       3        Plano Police Academy
                                                    2004


3800   Technical/Specialized                        December 15,       2        Plano Police Academy
                                                    2004


3100   LAW                                          December 15,       1        Plano Police Academy
                                                    2004


3100   LAW                                          December 14,       1        Plano Police Academy
                                                    2004


3200   Investigations                               December 14,       2        Plano Police Academy
                                                    2004


3200   Investigations                               December 14,       1        Plano Police Academy
                                                    2004
             Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 21 of 34 PageID #: 156

3200   Investigations                              December 14,       2        Plano Police Academy
                                                   2004


3700   Management/Supervision                      December 14,       1        Plano Police Academy
                                                   2004


3200   Investigations                              November 13,       1        Plano Police Academy
                                                   2003


3300   Patrol/Tactical                             November 13,       1        Plano Police Academy
                                                   2003


3800   Technical/Specialized                       November 13,       1        Plano Police Academy
                                                   2003


3100   LAW                                         November 13,       1        Plano Police Academy
                                                   2003


3100   LAW                                         November 13,       1        Plano Police Academy
                                                   2003


3300   Patrol/Tactical                             November 12,       2        Plano Police Academy
                                                   2003


3300   Patrol/Tactical                             November 12,       1        Plano Police Academy
                                                   2003


3200   Investigations                              November 12,       1        Plano Police Academy
             Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 22 of 34 PageID #: 157
                                                   2003

3939   Cultural Diversity*                         November 12,       4        Plano Police Academy
                                                   2003


3300   Patrol/Tactical                             November 11,       5        Plano Police Academy
                                                   2003


3100   LAW                                         November 10,       2        Plano Police Academy
                                                   2003


3232   Special Investigative Topics*               November 10,       1        Plano Police Academy
                                                   2003


3800   Technical/Specialized                       November 10,       1        Plano Police Academy
                                                   2003


3806   Hazardous Materials (Haz-Mat)/ Haz Mat      November 10,       2        Plano Police Academy
       Investigati                                 2003


3200   Investigations                              February 14,       2        Plano Police Academy
                                                   2003


3200   Investigations                              February 14,       1        Plano Police Academy
                                                   2003


3800   Technical/Specialized                       February 14,       1        Plano Police Academy
                                                   2003
             Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 23 of 34 PageID #: 158

3300   Patrol/Tactical                             February 14,        1       Plano Police Academy
                                                   2003


3300   Patrol/Tactical                             February 13,        3       Plano Police Academy
                                                   2003


3305   Active Shooter Response                     February 13,        3       Plano Police Academy
                                                   2003


3800   Technical/Specialized                       February 12,        2       Plano Police Academy
                                                   2003


3232   Special Investigative Topics*               February 12,        4       Plano Police Academy
                                                   2003


3400   Traffic                                     February 12,        2       Plano Police Academy
                                                   2003


3300   Patrol/Tactical                             February 11, 2003   2       Plano Police Academy


3300   Patrol/Tactical                             February 11, 2003   1       Plano Police Academy


3900   Community                                   February 11, 2003   1       Plano Police Academy


3100   LAW                                         February 10,        2       Plano Police Academy
                                                   2003


3700   Management/Supervision                      February 10,        1       Plano Police Academy
             Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 24 of 34 PageID #: 159
                                                   2003

3700   Management/Supervision                      February 10,       1        Plano Police Academy
                                                   2003


3300   Patrol/Tactical                             June 26, 2002      8        Plano Police Academy


3257   Combined Asset Forfeiture and Racial        April 16, 2002     8        Plano Police Academy
       Profiling*


3700   Management/Supervision                      February 18,       8        Plano Police Academy
                                                   2002


3300   Patrol/Tactical                             October 30, 2001   5        Plano Police Academy


3300   Patrol/Tactical                             October 30, 2001   2        Plano Police Academy


3100   LAW                                         October 30, 2001   1        Plano Police Academy


3300   Patrol/Tactical                             September 15,      3        Plano Police Academy
                                                   2001


3200   Investigations                              September 14,      3        Plano Police Academy
                                                   2001


3300   Patrol/Tactical                             September 12,      4        Plano Police Academy
                                                   2001
             Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 25 of 34 PageID #: 160
3300   Patrol/Tactical                             September 10,      2        Plano Police Academy
                                                   2001

3800   Technical/Specialized                       September 10,      1        Plano Police Academy
                                                   2001


3100   LAW                                         September 10,      2        Plano Police Academy
                                                   2001


3200   Investigations                              September 10,      2        Plano Police Academy
                                                   2001


3940   Community Policing                          May 01, 2001       8        Plano Police Academy


3232   Special Investigative Topics*               October 04,        8        Plano Police Academy
                                                   2000


3939   Cultural Diversity*                         October 03,        4        Plano Police Academy
                                                   2000


3300   Patrol/Tactical                             October 02,        4        Plano Police Academy
                                                   2000


3300   Patrol/Tactical                             August 10, 2000    8        Plano Police Academy


3904   Cultural Awareness                          August 04, 2000    8        Plano Police Academy


3737   New Supervisor's Course*                    June 30, 2000      120      Institute for Law Enforcement
                                                                               Administration
             Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 26 of 34 PageID #: 161


3700   Management/Supervision                      May 12, 2000       16       Plano Police Academy


3300   Patrol/Tactical                             April 18, 2000     8        Plano Police Academy


3200   Investigations                              April 07, 2000     8        Dallas Police Academy


3800   Technical/Specialized                       December 09,       12       Texas Police Association
                                                   1999


3700   Management/Supervision                      December 08,       8        Plano Police Academy
                                                   1999


3300   Patrol/Tactical                             November 11,       1        Plano Police Academy
                                                   1999


3300   Patrol/Tactical                             November 11,       7        Plano Police Academy
                                                   1999


3300   Patrol/Tactical                             November 10,       1        Plano Police Academy
                                                   1999


3600   Juvenile                                    November 10,       2        Plano Police Academy
                                                   1999


3300   Patrol/Tactical                             November 10,       5        Plano Police Academy
                                                   1999
             Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 27 of 34 PageID #: 162
3300   Patrol/Tactical                             November 09,       5        Plano Police Academy
                                                   1999

3700   Management/Supervision                      November 09,       2        Plano Police Academy
                                                   1999


3901   Family Violence                             November 09,       2        Plano Police Academy
                                                   1999



3300   Patrol/Tactical                             November 08,       1        Plano Police Academy
                                                   1999


3300   Patrol/Tactical                             November 08,       4        Plano Police Academy
                                                   1999


3300   Patrol/Tactical                             November 08,       3        Plano Police Academy
                                                   1999


3200   Investigations                              October 15, 1999   8        Collin County Community College
                                                                               District - LEA


3800   Technical/Specialized                       August 12, 1999    40       Tarrant Co. College District Training
                                                                               Center Po


3737   New Supervisor's Course*                    July 15, 1999      20       Collin County Community College
                                                                               District - LEA


2080   Drug Recognition Expert Pre-School          April 01, 1999     16       TEEX Central Texas Police Academy
              Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 28 of 34 PageID #: 163

2081   Drug Recognition Expert Classroom            April 01, 1999      56      TEEX Central Texas Police Academy


2082   Drug Recognition Expert Certification        April 01, 1999      80      TEEX Central Texas Police Academy


2900   LETN Programs                                January 31, 1999    1       TargetSolutions


3100   LAW                                          October 29, 1998    1       Plano Police Academy


3200   Investigations                               October 29, 1998    1       Plano Police Academy


3232   Special Investigative Topics*                October 29, 1998    3       Plano Police Academy


3300   Patrol/Tactical                              October 29, 1998    1       Plano Police Academy


3939   Cultural Diversity*                          October 29, 1998    3       Plano Police Academy


3900   Community                                    October 28, 1998    1       Plano Police Academy


3910   Sexual Harassment Recognition                August 07, 1998     4       Plano Police Academy


3800   Technical/Specialized                        July 22, 1998       24      Plano Police Academy


2077   S.F.S.T. Proficiency                         June 09, 1998       16      TEEX Central Texas Police Academy


2067   S.F.S.T. Practitioner                        February 27, 1998   24      TEEX Central Texas Police Academy


3300   Patrol/Tactical                              November 18,        4       Plano Police Academy
             Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 29 of 34 PageID #: 164
                                                   1997
3700   Management/Supervision                      October 31, 1997    6       Plano Police Academy


3800   Technical/Specialized                       October 31, 1997    1       Plano Police Academy


3100   LAW                                         October 31, 1997    1       Plano Police Academy


3100   LAW                                         October 30, 1997    1       Plano Police Academy


3300   Patrol/Tactical                             October 30, 1997    5       Plano Police Academy


3300   Patrol/Tactical                             October 29, 1997    7       Plano Police Academy


3100   LAW                                         October 29, 1997    1       Plano Police Academy


3200   Investigations                              October 28, 1997    4       Plano Police Academy


3300   Patrol/Tactical                             October 28, 1997    4       Plano Police Academy


3300   Patrol/Tactical                             October 27, 1997    6       Plano Police Academy


3300   Patrol/Tactical                             June 19, 1997       8       North Central Texas Reg. Academy


3300   Patrol/Tactical                             June 18, 1997       16      North Central Texas Reg. Academy


3700   Management/Supervision                      February 12, 1997   24      Plano Police Academy


3800   Technical/Specialized                       October 18, 1996    6       Plano Police Academy
             Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 30 of 34 PageID #: 165

3300   Patrol/Tactical                             October 17, 1996   2        Plano Police Academy


3232   Special Investigative Topics*               October 16, 1996   7        Plano Police Academy


3939   Cultural Diversity*                         October 15, 1996   6        Plano Police Academy


3700   Management/Supervision                      June 18, 1996      8        Plano Police Academy



3100   LAW                                         January 26, 1996   8        Plano Police Academy


3300   Patrol/Tactical                             November 10,       8        Richardson Police Academy
                                                   1995


3300   Patrol/Tactical                             November 09,       8        Richardson Police Academy
                                                   1995


3300   Patrol/Tactical                             November 08,       8        Richardson Police Academy
                                                   1995


3300   Patrol/Tactical                             November 07,       8        Richardson Police Academy
                                                   1995


3300   Patrol/Tactical                             November 06,       4        Richardson Police Academy
                                                   1995


3100   LAW                                         November 06,       4        Richardson Police Academy
                                                   1995
             Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 31 of 34 PageID #: 166

3904   Cultural Awareness                          November 04,       4        Richardson Police Academy
                                                   1994


3800   Technical/Specialized                       November 04,       4        Richardson Police Academy
                                                   1994


3300   Patrol/Tactical                             November 03,       8        Richardson Police Academy
                                                   1994


3300   Patrol/Tactical                             November 02,       8        Richardson Police Academy
                                                   1994


3300   Patrol/Tactical                             November 01,       8        Richardson Police Academy
                                                   1994


3201   Sexual Assault                              October 31, 1994   2        Richardson Police Academy


3100   LAW                                         October 31, 1994   2        Richardson Police Academy


3601   Recognition of Child Abuse or Neglect       October 31, 1994   2        Richardson Police Academy


3901   Family Violence                             October 31, 1994   2        Richardson Police Academy


3400   Traffic                                     May 19, 1994       16       Collin County Community College
                                                                               District - LEA


3300   Patrol/Tactical                             May 09, 1994       8        Richardson Police Academy
             Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 32 of 34 PageID #: 167

1014   Basic Instructor Course                     March 29, 1994     40       Collin County Community College
                                                                               District - LEA


3300   Patrol/Tactical                             March 18, 1994     80       Dallas Police Academy


3100   LAW                                         June 14, 1993      2        Richardson Police Academy


9999   Other In-Service Training                   June 14, 1993      166      Richardson Police Academy


3300   Patrol/Tactical                             June 11, 1993      8        Richardson Police Academy


3901   Family Violence                             June 10, 1993      4        Richardson Police Academy


3601   Recognition of Child Abuse or Neglect       June 10, 1993      4        Richardson Police Academy


3300   Patrol/Tactical                             June 09, 1993      8        Richardson Police Academy


3300   Patrol/Tactical                             June 08, 1993      8        Richardson Police Academy


3807   TCIC/NCIC for Less than Full Access         June 17, 1992      8        Plano Police Academy
       Operators


3800   Technical/Specialized                       December 04,       16       Richardson Police Academy
                                                   1991


3700   Management/Supervision                      October 04, 1991   2        Richardson Police Academy


3100   LAW                                         October 04, 1991   2        Richardson Police Academy
             Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 33 of 34 PageID #: 168

3300   Patrol/Tactical                             October 04, 1991    4       Richardson Police Academy


3806   Hazardous Materials (Haz-Mat)/ Haz Mat      October 03, 1991    8       Richardson Police Academy
       Investigati


3800   Technical/Specialized                       October 02, 1991    4       Richardson Police Academy


3300   Patrol/Tactical                             October 01, 1991    8       Richardson Police Academy



3300   Patrol/Tactical                             September 30,       8       Richardson Police Academy
                                                   1991


3800   Technical/Specialized                       May 15, 1991        106     Eastfield College LEA


3300   Patrol/Tactical                             July 17, 1990       120     Richardson Police Academy


3601   Recognition of Child Abuse or Neglect       June 15, 1990       4       Richardson Police Academy


3400   Traffic                                     May 30, 1990        128     Richardson Police Academy


3100   LAW                                         August 18, 1989     7       Institute for Law Enforcement
                                                                               Administration


3400   Traffic                                     April 11, 1989      8       Richardson Police Academy


3300   Patrol/Tactical                             February 24, 1989   8       Richardson Police Academy
                      Case 4:18-cv-00785-ALM Document 21-10 Filed 03/04/19 Page 34 of 34 PageID #: 169
 3900           Community                                   December 22,       24       Fort Worth Police Academy
                                                            1988

 3200           Investigations                              October 13, 1988   32       Richardson Police Academy


 1000           Basic Peace Officer*                        July 30, 1985      400      North Central Texas Reg. Academy


Total continuing education hours 3064                                                   *Meets Unit, Cycle or Certificate Mandate
